Citation Nr: 1333105	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  06-01 393	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for status post right ankle sprain with complex regional pain syndrome, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of cold injury to the left forearm, evaluated as 10 percent disabling prior to December 27, 2011, and as 20 percent disabling since December 27, 2011. 

3.  Entitlement to an increased evaluation for residuals of cold injury to the right hand fingers, evaluated as 10 percent disabling prior to December 27, 2011, and as 20 percent disabling since December 27, 2011.

4.  Entitlement to an increased evaluation for residuals of cold injury to the right heel, evaluated as 10 percent disabling prior to December 27, 2011, and as 20 percent disabling since December 27, 2011.

5.  Entitlement to an increased evaluation for bilateral pes planus, evaluated as 10 percent disabling prior to December 27, 2011, and as 50 percent disabling since December 27, 2011.

6.  Entitlement to an increased evaluation for bilateral hearing loss, evaluated as noncompensable prior to December 27, 2011, and as 10 percent disabling since December 27, 2011.

7.  Entitlement to service connection for a heart disorder other than hypertension.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and J.W.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1989 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2004, December 2005, and October 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  The Veteran testified at a June 2009 Board hearing before the undersigned sitting at the RO, a transcript of which is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1989 to May 1991.

2.  In September 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of all pending appeals is requested.


CONCLUSION OF LAW

The criteria for withdrawal of his appeals by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran , through his authorized representative, has withdrawn this appeal with respect to all issues on appeal, listed on the front page of the Board's decision, and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.
ORDER

The appeal as to entitlement to an increased evaluation for status post right ankle sprain with complex regional pain syndrome, currently evaluated as 20 percent disabling is dismissed.

The appeal as to entitlement to an increased evaluation for residuals of cold injury to the left forearm, evaluated as 10 percent disabling prior to December 27, 2011, and as 20 percent disabling since December 27, 2011 is dismissed.

The appeal as to entitlement to an increased evaluation for residuals of cold injury to the right hand fingers, evaluated as 10 percent disabling prior to December 27, 2011, and as 20 percent disabling since December 27, 2011 is dismissed.

The appeal as to entitlement to an increased evaluation for residuals of cold injury to the right heel, evaluated as 10 percent disabling prior to December 27, 2011, and as 20 percent disabling since December 27, 2011 is dismissed.

The appeal as to entitlement to an increased evaluation for bilateral pes planus, evaluated as 10 percent disabling prior to December 27, 2011, and as 50 percent disabling since December 27, 2011 is dismissed.

The appeal as to entitlement to an increased evaluation for bilateral hearing loss, evaluated as noncompensable prior to December 27, 2011, and as 10 percent disabling since December 27, 2011 is dismissed.

The appeal as to entitlement to service connection for a heart disorder other than hypertension is dismissed.

The appeal as to entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is dismissed.






		
ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


